Citation Nr: 1615947
Decision Date: 04/20/16	Archive Date: 05/26/16

DOCKET NO. 09-44 746      DATE	APR 20 2016


On appeal from the Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral foot disorder, to include as due to service-connected bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel




INTRODUCTION

The Veteran served on active duty from June 1993 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for bilateral flat feet. The Veteran's claims file has since been transferred to the RO in Philadelphia, Pennsylvania.

In a January 1999 Decision Review Officer (DRO) hearing regarding her bilateral ankle disability, the Veteran provided testimony about her bilateral foot disorder. A transcript of that hearing is of record.

The claim was remanded in a May 2015 rating decision. As noted at that time, based on the Veteran's reports and the medical evidence of record, the issue was properly recharacterized as service connection for a bilateral foot disorder. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Unfortunately, the claim is not yet ready for appellate action.

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the May 2014 remand stated that the Veteran's claim for a bilateral foot disability had previously been denied for the lack of a diagnosis.  However, upon further review, the Board finds that the claim for service connection for a bilateral food disability has been adjudicated only once, in a January 2008 rating decision, which is the subject of the current appeal. At no time was service connection for a foot condition denied explicitly or implicitly prior to the January 2008 rating decision. Moreover, the Board notes that the current appeal has been pending since the Veteran's initial informal claim was received in July 1997, which consisted of a statement asserting that her feet were causing her pain and a service treatment record demonstrating that she was placed on profile due to pes planus.  Therefore, the Board finds that new and material evidence is not required in this case and the claim will be adjudicated as an original claim for service connection.

During the January 1999 DRO hearing, the Veteran reported private treatment by a podiatrist, Dr. L.C., and that that podiatrist had submitted a report regarding her bilateral foot disability.  See DRO Hearing Transcript (Tr.) at 5. The DRO noted that such a report from that physician was not of record.  The only evidence of record from that physician is an undated prescription for medication to treat  "chronic foot/ankle instability," which was received in March 1997. VA has a duty to obtain relevant records of private treatment and efforts to obtain them should be conducted following the procedures outlined under 38 C.F.R. § 3.159 (c)( l ) (2015). 38 U.S.C.A. § 5103A(b) (West 2014); Massey v. Brown, 7 Vet. App. 204 (1994).

The Veteran also reported during the January 1999 DRO hearing that she began VA treatment for her feet after her discharge from service in 1993. See DRO Hearing Tr. at 4. The Board notes that the earliest VA treatment records associated with the claims file are dated in March 1997. Therefore, it appears that VA treatment records from September 1993 to March 1997 may be outstanding.

In addition, in an April 2016 Brief, the Veteran's representative indicates that the Veteran has recently received VA treatment with Dr. I.A. at the Philadelphia VA Medical Center (VAMC) on March 11, 2016.  As the last VA treatment of record in the claims file is dated in September 2015, it is clear that there are outstanding VA treatment records relevant to the claim. All relevant records in VA's possession must be obtained in accordance with the procedures outlined under 38 C.F.R. § 3.159 (c)(2) (2015).  See Bell v. Derwinski, 2 Vet. App. 611 ( 1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).


In the April 2016 Brief, the Appellant's representative also described a March 31, 2016, etiology opinion written by Dr. I.A. and stated that the opinion was attached to the brief.  However, a review of the record demonstrates that this cited opinion has not yet been associated with the claims file in either virtual system.  As such, the Veteran's representative must be asked to resubmit a copy of Dr. l.A.'s opinion. Finally, the Board has determined that a new VA examination is necessary.  First, regarding the July 2014 VA examination obtained pursuant to the Board's May 2014 remand, the Board finds that the negative opinion provided by the examiner is inadequate.  In the examination report, the examiner noted that the Veteran had been previously diagnosed with pes planus, noted that X-rays conducted for the examination revealed evidence of pes planus, but then appeared to indicate that the Veteran does not have pes planus.  In the rationale for the negative opinion, the examiner stated that the Veteran's October 3, 2011, podiatry clinic treatment record showed no abnormality of the bilateral feet. However, review of the only podiatry treatment record on that date demonstrates that the Veteran was in fact diagnosed with pes planus and hammertoes at that time.  The examiner also stated that the Veteran's separation examination supported his negative opinion; however, the Board notes that a separation examination is not of record.  Furthermore, the examiner failed to note or discuss that the Veteran was diagnosed and treated for pes planus and planter fasciitis throughout her service in 1993 and that both disabilities have been diagnosed and treated in post-service treatment records.

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves­ Rodriquez v. Peake , 22 Vet. App. 295, 303-4 (2008).

As such, the Board finds that the July 2014 VA examiner's opinion is based upon an inaccurate and/or incomplete factual premise and is inadequate for the purpose of evaluating the etiology of the Veteran's bilateral foot disabilities.

Second, the Board notes that the Veteran has consistently reported throughout her claim and her representative noted in the April 2016 Brief, that the claim for service connection for a bilateral foot disability is not only premised on direct service connection but also on a proximate link between the Veteran's current foot disabilities and her service-connected bilateral ankle disabilities.  An opinion as to whether the Veteran's currently diagnosed foot disabilities were caused or worsened beyond the natural progression by the service-connected ankle disabilities has not yet been obtained.

As such, the Board finds that a new VA examination must be provided with a new VA examiner in order to obtain the requested etiology opinions.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records, including those created prior to March 1997 and beginning September 2015, and associate them with the virtual claims file. All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2. Ask the Veteran to provide a release authorizing VA to obtain all records of private treatment with Dr. L.C., the podiatrist referenced in the January 1999 DRO hearing. Infonn her that she may obtain and submit the records herself.

Ifany records cannot be obtained, infonn the Veteran of this fact, tell her what efforts were made to obtain the records, and advise her of any additional development that will be undertaken.

3. Inform the Veteran and her representative that the March 31, 2016, opinion by Dr. I.A. referenced in the April 2016 Brief is not currently associated with claims file and request that a new copy be submitted.

4. Once the above development has been completed, provide the Veteran with a new VA foot examination with a new qualified physician who has not previously examined the Veteran to determine whether any current foot disability is related to service or a service-connected disability.

Access to the claims folder, including a copy of this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is requested to list all current right and left foot disabilities, and should specifically state whether the Veteran has plantar fasciitis, pes planus, and hammertoes.

Then, the examiner should provide the following opm10ns:

a) Is it at least as likely as not (50 percent probability or greater) that any current foot disability, to include plantar fasciitis, pes planus, and hammertoes, and any other disability diagnosed since the claim was received in July 1997 or found at the time of the examination, had onset in service or is otherwise related to a disease or injury in service, including the treatment for pes planus and plantar fasciitis documented in the service treatment records and the Veteran's reports regarding bilateral foot pain due to marching in ill-fitted boots during boot camp?

b) Is it at least as likely as not (50 percent probability or greater) that any current foot disability, to include plantar fasciitis, pes planus, and hammertoes, and any other disability diagnosed since the claim was received in July 1997 or found at the time of the examination, was caused by her service-connected right and left ankle disabilities?

(c) If any foot disability was not caused by the service­ connected right and left ankle disabilities, is it at least as likely as not (50 percent probability or greater) that any current foot disability, to include plantar fasciitis, pes planus, and hammertoes, and any other disability diagnosed since the claim was received in July 1997 or found at the time of the examination, was or is worsened beyond its natural progression by her service-connected right and left ankle disabilities?

The examiner must provide the etiology opinions for plantar fasciitis, pes planus, and hammertoes even if they are not found upon examination because each disability was diagnosed and treated during the pendency of this claim.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5. After completion of all requested and necessary development, the case should be reviewed in detail, particularly in light of the newly obtained evidence.  If any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case. Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.l l OO(b) (2015).

